FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                        DATE: December 28, 2018

CASE OF: SUZANNE HARVEY, ETC. V. GEICO GENERAL INSURANCE
         COMPANY

DOCKET NO.: SC17-85                   OPINION FILED: September 20, 2018

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On p. 2, first full paragraph, line 6, the word “insurers” was changed to “insureds.”


SIGNED: OPINION CLERK


The corrected hard copy will follow.